Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                ADI Ventures, Inc.

2.   All other names debtor       DBA     Ecoqube
     used in the last 8 years
                                  DBA     ADI Ventures
     Include any assumed          DBA     Aqua Design Innovation
     names, trade names and       DBA     Auqa Design Innovation, LLC
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  136 Del Monte
                                  San Francisco, CA 94112
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  San Francisco                                                   Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://getecoqube.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




             Case: 20-30062
Official Form 201
                                          Doc#  1 Filed: 01/22/20 Entered: 01/22/20 14:24:36
                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                               Page 1 of 114         page 1
Debtor    ADI Ventures, Inc.                                                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known




             Case: 20-30062
Official Form 201
                                           Doc#  1 Filed: 01/22/20 Entered: 01/22/20 14:24:36
                                            Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                       Page 2 of 114      page 2
Debtor   ADI Ventures, Inc.                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




            Case: 20-30062
Official Form 201
                                         Doc#  1 Filed: 01/22/20 Entered: 01/22/20 14:24:36
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                   Page 3 of 114           page 3
Debtor    ADI Ventures, Inc.                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 22, 2020
                                                  MM / DD / YYYY


                             X   /s/ Kevin Liang                                                          Kevin Liang
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X   /s/ Eddy Hsu                                                              Date January 22, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eddy Hsu
                                 Printed name

                                 Law Office of Eddy Hsu
                                 Firm name

                                 1900 S. Norfolk Street, Suite 350
                                 San Mateo, CA 94403
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     650-577-5950                  Email address      eddyhsu@ehlawgroup.com

                                 245390 CA
                                 Bar number and State




             Case: 20-30062
Official Form 201
                                         Doc#  1 Filed: 01/22/20 Entered: 01/22/20 14:24:36
                                          Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                 Page 4 of 114             page 4
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 22, 2020                        X /s/ Kevin Liang
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kevin Liang
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




           Case: 20-30062                    Doc# 1            Filed: 01/22/20             Entered: 01/22/20 14:24:36           Page 5 of 114
 Fill in this information to identify the case:

 Debtor name            ADI Ventures, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                        Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $           176,273.66

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $           176,273.66


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $           138,720.76


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,070,071.18


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $           1,208,791.94




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy

           Case: 20-30062                             Doc# 1                Filed: 01/22/20                          Entered: 01/22/20 14:24:36                                    Page 6 of 114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number
                   Pacific Premier Bank - Acct ending in
           3.1.    2580. Balance is negative $56                            Checking                     2580                                             $0.00


                   Wells Fargo Business Choice Checking
                   - ending in 7066. Negative balance of
           3.2.    $1,969.37                                                Checking                     7066                                             $0.20



                   Opus Checking ending in 7933. Closed
           3.3.    in January 2020                                          Checking                     7933                                             $0.00



 4.        Other cash equivalents (Identify all)


           4.1.    Square account - no balance                                                                                                            $0.00




           4.2.    Paypal account - no balance                                                                                                            $0.00




           4.3.    Kickstarter Account - no balance                                                                                                       $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

           Case: 20-30062                    Doc# 1            Filed: 01/22/20      Entered: 01/22/20 14:24:36               Page 7 of 114
 Debtor           ADI Ventures, Inc.                                                         Case number (If known)
                  Name




           4.4.     Shopify Account - no balance (payments owed)                                                                                  $0.00




           4.5.     Stripe Account - No balance                                                                                                   $0.00




           4.6.     Etsy Account - No balance                                                                                                     $0.00



                    Amazon account - Amazon still has inventory and will use balance to offset fulfillment
           4.7.     charges                                                                                                                   $500.00




           4.8.     Authorize account - no balance                                                                                                $0.00




           4.9.     Payarc account - no balance                                                                                                   $0.00



           4.10
           .    Social Stack Account - no balance                                                                                                 $0.00




 5.        Total of Part 1.                                                                                                               $500.20
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                     Valuation method used      Current value of
                                                                                                     for current value          debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

           Case: 20-30062                    Doc# 1            Filed: 01/22/20      Entered: 01/22/20 14:24:36               Page 8 of 114
 Debtor         ADI Ventures, Inc.                                                                Case number (If known)
                Name

           partnership, or joint venture
           Name of entity:                                                              % of ownership
                     Grobox LLC which sells a different product.
                     LLC owns intellectual property with over
           15.1.     $15,000 of liabilities                                             100          %   Liquidation                                  $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                      $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of       Valuation method used      Current value of
                                                      physical inventory         debtor's interest       for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Molds for product
           design. Currently held
           in China by GSP
           Industries.                                                                          $0.00                                           Unknown



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Ecoqube products -
           16,628 Units with a retail
           value of $460,160.46
           being held at Georgia
           Fulfillemnt Center (90%)
           and Amazon FBA (10%).                      12/30/2019                                $0.00    Recent cost                         $175,773.46



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                              $175,773.46
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy

           Case: 20-30062                    Doc# 1            Filed: 01/22/20          Entered: 01/22/20 14:24:36               Page 9 of 114
 Debtor         ADI Ventures, Inc.                                                             Case number (If known)
                Name



        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                                Net book value of      Valuation method used    Current value of
                                                                               debtor's interest      for current value        debtor's interest
                                                                               (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Ecoqube Air - Pending Application number
            62618792                                                                         $0.00                                         Unknown


            EcoQube 1/C/C+ - issued Patent 9901078                                           $0.00                                         Unknown


            EcoQube Air - Application 16/131693 - possibly
            expired                                                                          $0.00                                         Unknown


            EcoQube Frame - pending Application
            62/731,366                                                                       $0.00                                         Unknown


            Aspen TM - Trademark 88117590                                                    $0.00                                         Unknown



 61.        Internet domain names and websites
            Facebook presence under Ecocube and
            Aquadesigninnovator                                                              $0.00                                               $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36               Page 10 of
                                                                                   114
 Debtor         ADI Ventures, Inc.                                                           Case number (If known)
                Name

            Amazon storefront under Ecocube and
            AquadesignInnovation                                                            $0.00                                             $0.00



 62.        Licenses, franchises, and royalties
            San Diego business license - no value                                           $0.00                                             $0.00



 63.        Customer lists, mailing lists, or other compilations
            Customer List of past buyers, kickstarter
            investors, and other potential clients                                          $0.00                                       Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36         Page 11 of
                                                                                   114
 Debtor          ADI Ventures, Inc.                                                                                  Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $500.20

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $175,773.46

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $176,273.66           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $176,273.66




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

               Case: 20-30062                      Doc# 1              Filed: 01/22/20 Entered: 01/22/20 14:24:36                                        Page 12 of
                                                                                     114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                     Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim              Value of collateral
                                                                                                                                                 that supports this
                                                                                                                    Do not deduct the value      claim
                                                                                                                    of collateral.
       Amazon Corporate
 2.1                                                                                                                           Unknown                      $500.00
       Headquarters                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                Amazon account - Amazon still has inventory
                                                      and will use balance to offset fulfillment
       410 Terry Ave North                            charges
       Seattle, WA 98109
       Creditor's mailing address                     Describe the lien
                                                      lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   CHTD Company                                   Describe debtor's property that is subject to a lien                          $0.00                     $0.00
       Creditor's Name                                Filed in Delaware
       PO Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       10/4/2019                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5252
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                   page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy

              Case: 20-30062                      Doc# 1             Filed: 01/22/20 Entered: 01/22/20 14:24:36                               Page 13 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                       Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   CliqueHere                                     Describe debtor's property that is subject to a lien                     $46,182.76            $0.00
       Creditor's Name                                Finished inventory
       1335 Rockdale Industrial
       Boulevard Ste A
       Conyers, GA 30012
       Creditor's mailing address                     Describe the lien
                                                      warehouse lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Corporation Service
 2.4                                                                                                                               $0.00             $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name

       PO box 2576
       Springfield, IL 62706
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       4/17/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Corporation Service
 2.5                                                                                                                               $0.00             $0.00
       Company                                        Describe debtor's property that is subject to a lien
       Creditor's Name

       PO box 2576
       Springfield, IL 62706
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

              Case: 20-30062                      Doc# 1             Filed: 01/22/20 Entered: 01/22/20 14:24:36                         Page 14 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                       Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       11/10/2015                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Kabbage                                        Describe debtor's property that is subject to a lien                     $48,345.00            $0.00
       Creditor's Name                                Loan
       730 Peachtree St. NE#350
       Atlanta, GA 30308
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Media Funding, LLC                             Describe debtor's property that is subject to a lien                         $0.00             $0.00
       Creditor's Name                                Filed in Delaware, not funded
       28990 W. Pacific Coast
       Hwy #116
       Malibu, CA 90265
       Creditor's mailing address                     Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       8/10/2022                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0955
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy

              Case: 20-30062                      Doc# 1             Filed: 01/22/20 Entered: 01/22/20 14:24:36                         Page 15 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                       Case number (if know)
              Name

 2.8    Pacific Premier Bank                          Describe debtor's property that is subject to a lien                      $44,193.00                 $0.00
        Creditor's Name                               Line of Credit
        17901 Von Karman Ave, Ste
        1200
        Irvine, CA 92614
        Creditor's mailing address                    Describe the lien
                                                      UCC Lien
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        7/23/2018                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0002
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $138,720.76

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Kevin Liang
         136 Del Monte St                                                                                       Line   2.4
         San Francisco, CA 94112




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case: 20-30062                       Doc# 1            Filed: 01/22/20 Entered: 01/22/20 14:24:36                          Page 16 of
                                                                                   114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                          $0.00
           Amazon Corporate Headquarters                                        Contingent
           410 Terry Ave North                                                  Unliquidated
           Seattle, WA 98109                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $14,965.49
           American Express Bank                                                Contingent
           4315 South 2700 West                                                 Unliquidated
           Salt Lake City, UT 84184                                             Disputed
           Date(s) debt was incurred ongoing
                                                                             Basis for the claim:    Credit Card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $1,361.02
           American Express Bank                                                Contingent
           4315 South 2700 West                                                 Unliquidated
           Salt Lake City, UT 84184                                             Disputed
           Date(s) debt was incurred ongoing
                                                                             Basis for the claim:    Credit Card for Grow Box
           Last 4 digits of account number 1006
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $15,276.00
           American Express Bank                                                Contingent
           4315 South 2700 West                                                 Unliquidated
           Salt Lake City, UT 84184                                             Disputed
           Date(s) debt was incurred ongoing
                                                                             Basis for the claim:    Credit card
           Last 4 digits of account number 1000
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         42457                                             Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                                    Page 17 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                      Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,492.00
          American Express Bank                                                 Contingent
          4315 South 2700 West                                                  Unliquidated
          Salt Lake City, UT 84184                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Loan
          Last 4 digits of account number       1006
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Annette Hawkins                                                       Contingent
          Marlin Capital Solutions                                              Unliquidated
          300 Fellowship Rd.                                                    Disputed
          Mount Laurel, NJ 08054
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,544.00
          Capital One Bank (USA) NA                                             Contingent
          4851 Cox Road                                                         Unliquidated
          Glen Allen, VA 23060                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,579.00
          Celtic Loan Payable                                                   Contingent
          268 South State Street, Suite 300                                     Unliquidated
          Salt Lake City, UT 84111                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $91,189.00
          Chase Bank USA, NA                                                    Contingent
          201 North Walnut St                                                   Unliquidated
          Wilmington, DE 19801                                                  Disputed
          Date(s) debt was incurred ongoing
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number 9193
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $5.00
          Citibank, NA                                                          Contingent
          701 East 60th Street North                                            Unliquidated
          Sioux Falls, SD 57104                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Best Buy Credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Franchise Tax Board                                                   Contingent
          PO Box 942867                                                         Unliquidated
          Sacramento, CA 94267
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2019 taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                                    Page 18 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                      Case number (if known)
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,386.00
          GPW & Assocaites                                                      Contingent
          3131 Camino Del Rio North, Ste 1200                                   Unliquidated
          San Diego, CA 92108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accountants
          Last 4 digits of account number       0613
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $128,909.63
          GSP Industry Co/ Shenzhen Shihua Industr                              Contingent
          No.201, Building 3, Leitai Industry park                              Unliquidated
          No. 270-1, Jiling New Village, Fucheng                                Disputed
          Longhua district, Shenzhen
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $22,500.00
          Gunderson Dettmer                                                     Contingent
          660 Venice Boulevard                                                  Unliquidated
          Venice, CA 90291                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Corporate counsel
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Internal Revenue Service                                              Contingent
          PO Box 7346                                                           Unliquidated
          Philadelphia, PA 19101
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    2019 taxes
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,985.42
          Justen Teguh                                                          Contingent
          600 Stanyan St #108                                                   Unliquidated
          San Francisco, CA 94117                                               Disputed
          Date(s) debt was incurred 4/2019 to 1/2020
                                                                             Basis for the claim:    Contractor Work done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,049.32
          Kevin Liang                                                           Contingent
          136 Del Monte St                                                      Unliquidated
          San Francisco, CA 94112                                               Disputed
          Date(s) debt was incurred 4/2019 to 1/2020
                                                                             Basis for the claim:    Contractor work
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $11,520.61
          Mark Huang                                                            Contingent
          4526 Florida St. Apt 11                                               Unliquidated
          San Diego, CA 92116                                                   Disputed
          Date(s) debt was incurred 11/2018 to 8/2019
                                                                             Basis for the claim:    Contractor work done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                                    Page 19 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                      Case number (if known)
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $487,117.67
          MonkeyTail LLC                                                        Contingent
          c/o Ryan Yee                                                          Unliquidated
          1678 42nd Ave                                                         Disputed
          San Francisco, CA 94122
                                                                             Basis for the claim:    Line of Credit - UCC Lien not filed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,803.00
          OnDeck                                                                Contingent
          1400 Broadway, 25th Floor                                             Unliquidated
          New York, NY 10018                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,378.00
          Opus Bank                                                             Contingent
          19900 Macarthur Blvd.                                                 Unliquidated
          12th Floor                                                            Disputed
          Irvine, CA 92612
                                                                             Basis for the claim:    Credit Card for Grow Box
          Date(s) debt was incurred ongoing
          Last 4 digits of account number 2936                               Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Opus Bank                                                             Contingent
          19900 Macarthur Blvd.                                                 Unliquidated
          12th Floor                                                            Disputed
          Irvine, CA 92612
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred ongoing
          Last 4 digits of account number 2976                               Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50,000.00
          Patrick Carter                                                        Contingent
          5450 Ruth Ave                                                         Unliquidated
          Oakland, CA 94601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Investor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,762.42
          Ruth Grace Wong                                                       Contingent
          1600 15th St. Apt 442                                                 Unliquidated
          San Francisco, CA 94103                                               Disputed
          Date(s) debt was incurred 1/2019 to 8/2019
                                                                             Basis for the claim:    Contractor work done
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Shopify Capital                                                       Contingent
          150 Elgin Street, 8th Floor                                           Unliquidated
          Ottawa, ON K2P 1L4                                                    Disputed
          Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                                    Page 20 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                      Case number (if known)
              Name

 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Shopify Software Invoice                                             Contingent
           150 Elgin St. 8th Floor                                              Unliquidated
           Ottawa, ON K2P 1L4                                                   Disputed
           Canada
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,000.00
           Solidworks                                                           Contingent
           c/o Marlin Capital Solutions                                         Unliquidated
           300 Fellowship Road                                                  Disputed
           Mount Laurel, NJ 08054
                                                                             Basis for the claim:    Software
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,767.50
           Team3b                                                               Contingent
           2127 Adams Ave. Ste. C                                               Unliquidated
           San Diego, CA 92116                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Bookkeeper
           Last 4 digits of account number      2001
                                                                             Is the claim subject to offset?     No       Yes

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,000.00
           TrueLeaf                                                             Contingent
           175 West 2700 South                                                  Unliquidated
           San Francisco, CA 94115                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Seeds
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $49,044.48
           Webbank/ Paypal Loans                                                Contingent
           215 South State Street, Ste 1000                                     Unliquidated
           Salt Lake City, UT 84111                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Paypal Loan
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,517.96
           Wells Fargo Bank NA                                                  Contingent
           101 N Phillips Ave                                                   Unliquidated
           Sioux Falls, SD 57104                                                Disputed
           Date(s) debt was incurred 3275
                                                                             Basis for the claim:    Line of Credit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,917.66
           Yum Fulfillment                                                      Contingent
           Donghaiwang building, No. 369 Bulong Roa                             Unliquidated
           Bantian, Longgang District, Shenzhen                                 Disputed
           China
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                                    Page 21 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                                  Case number (if known)
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                 related creditor (if any) listed?               account number, if
                                                                                                                                                 any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                          0.00
 5b. Total claims from Part 2                                                                       5b.   +   $                  1,070,071.18

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                     1,070,071.18




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                            Page 22 of
                                                                                   114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                  Page 23 of
                                                                                   114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Andrew Hung                                                                           Chase Bank USA, NA               D
                                                                                                                                    E/F       3.9
                                                                                                                                    G




    2.2      Eric Suen                         7960 Silverton Ave                                  Kabbage                          D   2.6
                                               San Diego, CA 92126                                                                  E/F
                                                                                                                                    G




    2.3      Eric Suen                         7960 Silverton Ave                                  Corporation Service              D   2.5
                                               San Diego, CA 92126                                 Company                          E/F
                                                                                                                                    G




    2.4      Justen Teguh                      600 Stanyan St #106                                 American Express                 D
                                               San Francisco, CA 94117                             Bank                             E/F       3.5
                                               personal guarantor
                                                                                                                                    G




    2.5      Kevin Liang                       136 Del Monte St                                    Capital One Bank                 D
                                               San Francisco, CA 94112                             (USA) NA                         E/F       3.7
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36               Page 24 of
                                                                                   114
 Debtor       ADI Ventures, Inc.                                                              Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Kevin Liang                       136 Del Monte St                                    Pacific Premier Bank      D   2.8
                                               San Francisco, CA 94112                                                       E/F
                                                                                                                             G




Official Form 206H                                                             Schedule H: Your Codebtors                           Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36           Page 25 of
                                                                                   114
 Fill in this information to identify the case:

 Debtor name         ADI Ventures, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $335,022.06
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Retail Sales


       For year before that:                                                                       Operating a business                               $563,016.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Retail Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                          Page 26 of
                                                                                   114
 Debtor      ADI Ventures, Inc.                                                                          Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                   Total amount of value         Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken
       Amazon Corporate Headquarters                            Creditor still holds finished product in                       ongoing                      Unknown
       410 Terry Ave North                                      distribution center
       Seattle, WA 98109                                        Last 4 digits of account number:

       CliqueHere                                               Creditor still holds finished product in                       ongoing                      Unknown
       1335 Rockdale Industrial                                 distribution center
       Boulevard Ste A                                          Last 4 digits of account number:
       Conyers, GA 30012


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                             Page 27 of
                                                                                   114
 Debtor        ADI Ventures, Inc.                                                                          Case number (if known)



                Recipient's name and address                    Description of the gifts or contributions                  Dates given                       Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                         If not money, describe any property transferred          Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.     Law Office of Eddy Hsu
                 1900 S Norfolk St. Suite 350
                 San Mateo, CA 94403                                  Attorney Fees                                                                  $11,700.00

                 Email or website address
                 eddyhsu@ehlawgroup.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                        Describe any property transferred                 Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                     Date transfer         Total amount or
                Address                                         payments received or debts paid in exchange                was made                       value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               Case: 20-30062                   Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                            Page 28 of
                                                                                   114
 Debtor        ADI Ventures, Inc.                                                                       Case number (if known)




           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     7960 Silverton Ave                                                                                        2012 to July 2017
                 San Diego, CA 92126

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services           If debtor provides meals
                                                                the debtor provides                                                    and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Chase Bank USA, NA                             XXXX-                        Checking                 Jan 2020                               $0.00
                 201 North Walnut St                                                         Savings
                 Wilmington, DE 19801
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Opus Bank                                      XXXX-                        Checking                 Jan 2020                               $0.00
                 19900 Macarthur Blvd.                                                       Savings
                 12th Floor
                                                                                             Money Market
                 Irvine, CA 92612
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

               Case: 20-30062                   Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                          Page 29 of
                                                                                   114
 Debtor      ADI Ventures, Inc.                                                                         Case number (if known)



    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                         Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                       Names of anyone with               Description of the contents          Do you still
                                                                       access to it                                                            have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                   Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known      Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                         Page 30 of
                                                                                   114
 Debtor      ADI Ventures, Inc.                                                                         Case number (if known)



       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Grobox                                           Sells retail aquarium                            EIN:         XX-XXXXXXX
                                                                                                               From-To      2017 to current


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       GPW - CPA                                                                                                                  2019
                    3131 Camino Del Rio North, Ste 1200
                    San Diego, CA 92108
       26a.2.       Team3b - bookkeeper



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                              Page 31 of
                                                                                   114
 Debtor      ADI Ventures, Inc.                                                                         Case number (if known)



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Justen Teguh                                                                                             16,628 units held between Cliqhere and
       .                                                                                                             Amazon. Cliqhere holds 90% of
                                                                                            December 2019            inventory

               Name and address of the person who has possession of
               inventory records
               CliqueHere
               1335 Rockdale Industrial Boulevard Ste A
               Conyers, GA 30012


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Liang                                    136 Del Monte St                                    CEO and founder                       50
                                                      San Francisco, CA 94112

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Justen Teguh                                   600 Stanyan St #106                                 shareholder
                                                      San Francisco, CA 94117

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ruth Grace Wong                                1600 15th St. Apt 442                               shareholder
                                                      San Francisco, CA 94103

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark Huang                                     4526 Florida St. Apt 11                             shareholder                           .091
                                                      San Diego, CA 92116

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       MonkeyTail LLC                                 c/o Ryan Yee                                        investor and creditor                 13.146
                                                      1678 42nd Ave
                                                      San Francisco, CA 94122


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                         Page 32 of
                                                                                   114
 Debtor      ADI Ventures, Inc.                                                                         Case number (if known)




            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         January 22, 2020

 /s/ Kevin Liang                                                         Kevin Liang
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36                        Page 33 of
                                                                                   114
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                                 Case No.
           ADI Ventures, Inc.




                                                 Debtor(s).                   /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 79 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: January 22, 2020


                                                                                  /s/ Eddy Hsu
                                                                                  Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy




              Case: 20-30062                    Doc# 1               Filed: 01/22/20 Entered: 01/22/20 14:24:36         Page 34 of
                                                                                   114
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Aaron R Koyasu
    15 Flynt St
    Quincy
    MA 02171
    United States of America



    Abdul Majeed Kassab
    5958 ALGARVE DRIVE
    MISSISSAUGA
    ON L5M 6Y7
    Canada



    Abdullah Khalid Al Hashemi
    P.O.Box 5708
    Jurainah 1
    Street 23 House 14
    Sharjah United Arab Emirates



    Adelene Ng-Gossler
    BLK 608 ELIAS ROAD #03-182
    SINGAPORE
    510608
    Singapore



    ahmed haffejie
    6804 Ne 79th Ct Ste 76666 Portland
    Or 97218-2856 United States
    portland
    OR 97230



    Aimon Bustardo
    14 Long Creek Rd
    Austin
    TX 78737-9303
    United States of America



    alan Bartlett
    6428 Elkhardt apt a
    Richmond
    VA 23225
    United States of America



    Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 35 of
                                            114
Alan Burgess
11 WOODS CLOSE
SHERSTON
MALMESBURY
ENGLAND SN16 0LF      United Kingdom



Alan Hirt
4205 W Bath Rd
Akron
OH 44333-1105
United States of America



Alan Lasater
3426 Summer Ranch Dr
Katy
TX 77494-3693
United States of America



Albert Lo
11 THE VINEYARD
WELWYN GARDEN CITY
ENGLAND AL8 7PY
United Kingdom



Alfonso Robles
1482 Stone Point Dr Ste 120
Roseville
CA 95661-2839
United States of America



alicia buckler-white
5245 Patriot Ln
Columbia
MD 21045-1903
United States of America



Alina Harriss
414 ALBANY HWY
PARCEL LOCKER 10051 68325
VICTORIA PARK
WA 6100 Australia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 36 of
                                        114
Allen Rogers
3024 S 100 W
Bountiful
UT 84010-6510
United States of America



Alois Aebischer
RUE DE LA TOUR 3
LAUSANNE
VD 1004
Switzerland



Amane Samejima
8-2-215 CHUO-KU
CHIBAMINATO
CHIBA-SHI
CHIBA 260-0026 Japan



Amazon Corporate Headquarters
410 Terry Ave North
Seattle, WA 98109



Amer Syed
66 LARKVIEW TERRACE
HALIFAX
NS B4B0P2
Canada



American Express Bank
4315 South 2700 West
Salt Lake City, UT 84184



Anca Miches
STR. ALEXANDRU PAULESCU NR. 5A
BUCHAREST
SECTOR 2 021543
Romania




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 37 of
                                        114
Anders S rensen
Stormgade 11
2- 12
Aalborg
9000 Denmark



Andrea Bonnar
208 Via Luna Rosa Ct
Henderson
NV 89011-0875
United States of America



Andrea Castro Sigler
520 26th Avenue South
Seattle
WA 98144-2337
United States of America



Andrea Maurizzi
Via della Pietra
18
Bologna
EMILIA-ROMAGNA 40132       Italy



Andrea Yu
16/F One Pacific Place
88 Queensway
Admiralty
HKSAR Hong Kong



Andreas Teich
LAUBACHER STR.
19A
BERLIN
BE 14197 Germany



Andrew Barton
80 ISLAND ROW
LIMEHOUSE
LONDON
ENGLAND E14 7HU     United Kingdom



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 38 of
                                        114
Andrew Hung




Andrzej Tylenda
KATOWICKA 26
TFP ANDRZEJ TYLENDA
K RNIK
WOJ. WIELKOPOLSKIE 62-035         Poland



Angel Belsey
4 Norcott Road
London
N16 7BJ
United Kingdom



Anna Beuchat
LORETOH HE 4
ZUG
ZG 6300
Switzerland



Annette Hawkins
Marlin Capital Solutions
300 Fellowship Rd.
Mount Laurel, NJ 08054



Anthony A Potts
808 N 4th Ave
Unit 12
Phoenix
AZ 85003



Arianto Nugroho
LARIXHOVEN 44
MAASTRICHT
LIMBURG 6225 GS
Netherlands




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 39 of
                                        114
Ariel Carver
110 LEXINGTON PARKE DR.
Street Address 2
WOODSTOCK
GA 30189



Arielle Sepulveda
19 Klinger Rd
East Hanover
NJ 07936-1624
United States of America



Art Beseman
13623 Elkwood Dr
Apple Valley
MN 55124-5216
United States of America



Art2u v/ Brian Kristensen
S ndervang 1
T rring
7160
Denmark



Arthur Madayag
5654 Poplar Cmn
Fremont
CA 94538-2445
United States of America



Arturo Landaure
4409 HOFFNER AVE # 311
ORLANDO
FL 32812-2331
United States of America



Aude Mazeas
14 PLACE DU MARCH
RDC GAUCHE
LE V SINET
IDF 78110 France



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 40 of
                                        114
Austin Jones
565 Sadleir Way Apt 2
Reno
NV 89512-2342
United States of America



Autumn Neveu
5965 Mojave ave
Twentynine palms
CA 92277
United States of America



Aylton Yamamoto
15449 La Belle St
Hacienda Heights
CA 91745-5942
United States of America



Azra Parveen
2439 Daphne Pl Apt A
Fullerton
CA 92833-2102
United States of America



Bailey Brossart
608 Carbonate St Apt 2-302
Buena Vista
CO 81211-9287
United States of America



Belinda A Suddreth
409 Carrituck Court
Lenior
NC 28645
United States of America



Ben Mann
The Thatched Cottage
Dowsetts Lane
Ramsden Heath
Essex CM11 1JL United Kingdom



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 41 of
                                        114
Ben Miller
Isotoma
Swinegate Court East
York
North Yorkshire YO1 8AJ        United Kingdom



Ben Pang
322/1 MORELAND STREET
FOOTSCRAY
VIC 3011
Australia



BENJAMIN PAYNE
100 EVERGLEN ROAD SW
CALGARY
AB T2Y 5E9
Canada



Bernhard Budiono
1/202 QUEEN STREET
SOUTHPORT
QLD 4215
Australia



Bert Brone
HELLINGSTRAAT 41
LANAKEN
FLANDERS 3620
Belgium



bharat suryadevara
2996 Wilson Cir
Decatur
GA 30033-1622
United States of America



Bill Woodcock
2351 Virginia St
Berkeley
CA 94709-1315
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 42 of
                                        114
Blair Paczkowski
46 Laing St
Albany
NY 12205-3126
United States of America



Brad Brown
7391 W Banton Cir
New Palestine
IN 46163-8860
United States of America



Brad Hogenmiller
716 Crown Industrial Ct Ste I
Chesterfield
MO 63005-1145
United States of America



Bradley Brown
3605 Crawley Down Loop
Sanford
FL 32773-7124
United States of America



Bradley W. Johnson
3636 16th St NW Apt A856
Washington
DC 20010-4139
United States of America



Brandon Meskimen
PSC 814 Box 644
FPO
AE 09865-0016
United States of America



Brian Covert
1520 Tailwater Court
Bloomington
IN 47401
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 43 of
                                        114
Brian Fredricks
107 Hunter Place
Dallas
GA 30132
United States of America



Brian Grossman
7600 TORBRAM ROAD
MISSISSAUGA
ON L4T 3L8
Canada



Brian Pope
6035 Schooner Ct.
Columbus
IN 47203
United States of America



bruno croteau-labouly
3 HOLMDALE
HAMPSTEAD
QC H3X1X9
Canada



Bryan Cannata
9711 Skyhill Way Apt 207
Rockville
MD 20850-4833
United States of America



Bryan Cortez
21 Kentucky Ave
Salinas
CA 93905-2306
United States of America



C dric Dardenne
7 Hameau Alfred Sisley
Le Pecq
78230
France



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 44 of
                                        114
Cameron Hamilton
1472 Goose Landing
Virginia Beach
VA 23451
United States of America



Campbell Moore
1546 S Logan St
Denver
CO 80210-2633
United States of America



Capital One Bank (USA) NA
4851 Cox Road
Glen Allen, VA 23060



Carlos Gonzalez Hernandez
Calle HENRY COLLET
51-65
SALAMANCA
SALAMANCA 37007 Spain



Carlos Martinez
32 Mornington Road
London
E113BG
United Kingdom



Carol Hosokura
17-10 SENJU MIYAMOTO-CHO
ADACHI-KU
TOKYO
120-0043 Japan



Cassandra M Bruce-Kozimor
11201 N. El Mirage Road #536
El Mirage
AZ 85335
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 45 of
                                        114
Celtic Loan Payable
268 South State Street, Suite 300
Salt Lake City, UT 84111



Chaim Meisels
1025 NE 173rd St
Miami
FL 33162-2641
United States of America



Chan chi ming
35E Tower22
Mei Wah Court South Horizons
Ap Lei Chau
Hong Kong



Chase Bank USA, NA
201 North Walnut St
Wilmington, DE 19801



Cheryl Tucker
60 Santa Susana Ln
Sedona
AZ 86336-4385
United States of America



Chester Tan
20 ST. MICHAEL S ROAD
#10-02
SINGAPORE
SINGAPORE 327979 Singapore



Chieko Nakano
5-39-4-401Kamata
Ota
tokyo 1440052
Japan




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 46 of
                                        114
chiu ming siong
10046 - 110 STREET NW
UNIT 301
EDMONTON
AB T5K 2Y2 Canada



Chris Levine
7215 Curlew St
Sarasota
FL 34241-9357
United States of America



Chris Moreau
21 Sword Ave
Enfield
CT 06082-1819
United States of America



Chris Nicholas Lao
26517 Danti Court
ACC No: 80-461031
Hayward
CA 94545



Christian Meyer
Avenue Francois-Besson 9
Meyrin
GE 1217
Switzerland



Christian Syberg Kj r Larsen
DALVANGSVEJ 26
1. TH.
GLOSTRUP
CAPITAL 2600 Denmark



Christopher Hazel II
419 E Butler St
Bad Axe
MI 48413
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 47 of
                                        114
Christopher Houston
15916 129 ST NW
EDMONTON
AB T6V 1B3
Canada



Christopher Selah
2600 Lakeside Dr
Aubrey
TX 76227
United States of America



Christopher Strand
STRAND NGSV GEN 6
BJ RKLINGE
UPPSALA COUNTY 743 61
Sweden



christy adair
100 Universal City Plz Bldg 1280-3 Fl
Universal City
CA 91608-1002
United States of America



Chrysanthos Constantinides
THIVON 3
APT 106
NICOSIA
1056 Cyprus



CHTD Company
PO Box 2576
Springfield, IL 62708



Citibank, NA
701 East 60th Street North
Sioux Falls, SD 57104



CliqueHere
1335 Rockdale Industrial Boulevard Ste A
Conyers, GA 30012

Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 48 of
                                        114
Colin Lacey (Kate Chegwin School)
3119-48 STREET NW
EDMONTON
AB T6L 6P5
Canada



Colleen Parker
23757 Waverly Circle
Venice
FL 34293
United States of America



Corporation Service Company
PO box 2576
Springfield, IL 62706



Cosmin Rautoiu
SOESTERBERGHOF 72
NOOTDORP
SOUTH HOLLAND 2631 LH
Netherlands



Craig Oneill
2549 Chateau Clermont St
Henderson
NV 89044-0459
United States of America



Cristian Scigliano
ELSE ALFELTS VEJ 64A 3. TH.
K BENHAVN S
CAPITAL 2300
Denmark



crystal Tanner
9998 Village South Dr
Douglasville
GA 30135
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 49 of
                                        114
Cyril Pierron
11 rue Nicolas Ledoux
Guyancourt
78280
France



D Holtkamp
HERTOG ALBRECHTSTRAAT 10
DELFT
SOUTH HOLLAND 2613
Netherlands



Dale Perrott
4830 Eastgate Mall
San Diego
WA 92121
United States of America



Dan Madsen
2730 E Loran Heights Dr
Salt Lake City
UT 84109-3015
United States of America



Danial Mahmud
NO 18 SIMPANG 85 JLN MANGGIS 1
BANDAR SERI BEGAWAN
BRUNEI BC3615
Brunei Darussalam



Daniel Lam
1 Apple Park Way
Ms: 141-1ais
Cupertino
CA 95014



Daniel Lodwig
10127 NE 186 th St.
Bothell
WA 98011
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 50 of
                                        114
Daniel Nelson
357 26th Ave
Seattle
WA 98122-6117
United States of America



Daniel Parkinson
148 Willow Ridge Ln
Indian Springs
AL 35124-3318
United States of America



Daniel Perdue
911 Grape Rough Rd
Oneida
TN 37841-3517
United States of America



Daniel Suter
PO BOX 228
SURFERS PARADISE
QLD 4217
Australia



Danish Ali
4300 Kilbourne Dr
Fairfax
VA 22032
United States of America



Danny Lee
26 Parkcrest
Irvine
CA 92620
United States of America



Dany Beland
7085
RUE BERNARD-PICHE
TROIS-RIVIERES
QC G9C 0C5 Canada



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 51 of
                                        114
Darren Kimura
3829 Harvest Dr
Redwood City
CA 94061-1142
United States of America



Darren Stevenson
14 GLADSTONE STREET
WESTPORT
WEST COAST 7825
New Zealand



David Alvarez
18242 Sharon Ln
Villa Park
CA 92861-4529
United States of America



David Mooney
1811 Q St
Sacramento
CA 95811-6718
United States of America



David Pau
251 Cuesta drive
South San Francisco
CA 94080
United States of America



David Scharinger
L SSWEG 4/28/10
VIENNA
VIENNA 1220
Austria



Delaara
28 RIDGEWAY AVE
SOUTHPORT
QLD 4215
Australia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 52 of
                                        114
Delbert Bohm
3031 W Willow Knolls Dr Apt 301
Peoria
IL 61614-8106
United States of America



Dennis Cheng
50 Alberigi Dr Ste 109
Jessup
PA 18434-1844
United States of America



Derek McKay
4586 Bexley Dr
Stone Mountain
GA 30083-5563
United States of America



Derek szumik
P.O box 3092
Beaumont
AB T4X 1K8
Canada



Diane McNair
C/O Larry Madoski
16458 Bolsa Chica Suite 550
Huntington Beach
CA 92649



Dirk Herbst
UHLANDSTR. 9
MICHELAU I. OFR.
BY 96247
Germany



Dominic de Silva
6 LAWRENCE COURT
CRANBOURNE NORTH
VIC 3977
Australia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 53 of
                                        114
Donna K Hobbs
4134 Bethany Rd
Rustburg
VA 24588-2898
United States of America



Donna Mills
1230 Monroe St
Mandeville
LA 70448-6025
United States of America



Donna S Kuehn
6068 Knox Ave S
Minneapolis
MN 55419
United States of America



Doug Shipman
1280 Peachtree St NE
Atlanta
GA 30309-3502
United States of America



Dr Opoczki Istvan
SCHIESSSTATTWEG 5
MELK
LOWER AUSTRIA 3390
Austria



Dr. Alkies Lapas
85 Franklin Ave
Nutley
NJ 07110-3273
United States of America



Drew Fultz
11060 Ferguson Valley Rd
Lewistown
PA 17044-8602
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 54 of
                                        114
Edgar Condino
12 NORTHUMBERLAND ST.
NORTH EAST VALLEY
DUNEDIN
OTAGO 9010 New Zealand



Eduardo Medina
25506 Long Hill Lane
Spring
TX 77373
United States of America



Elizabeth Sharp
10322 Forrest Rd
Gravette
AR 72736
United States of America



Elizabeth Ziriada
2466 WINDERMERE RD
WINDSOR
ON N8W 2T3
Canada



Elliott Smith
406 Whitpain Hls
Blue Bell
PA 19422-1346
United States of America



Elysia C Nuttall
1815 Ivy Oak Sq
Reston
VA 20190-4727
United States of America



Emanuele Taccone Gallucci
Via Calalzo
21
Roma
Roma 00135 Italy



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 55 of
                                        114
Emily Hansen
5403 Yerba Buena Rd
Santa Rosa
CA 95409-3840
United States of America



Eric Gilbertson
2216 Fallcreek Ct
Grand Forks
ND 58201-5237
United States of America



Eric Kell
19390 State Route 37
Mt Blanchard
OH 45867-9748
United States of America



Eric Salmon
819 Chileno Valley Rd
Petaluma
CA 94952-9502
United States of America



Eric Suen
7960 Silverton Ave
San Diego, CA 92126



Eric Tang
4817 UNION ST.
BURNABY
BC V5C 2Y7
Canada



Eric Toussaint
3352 Woodbriar Ln
Tallahassee
FL 32303-7532
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 56 of
                                        114
Erwin Bautista
41 SAINT JOSEPH STREET
SAINT CHARBEL EXEC. VILLAGE
QUEZON CITY
NATIONAL CAPITAL REGION 1116         Philippine



Euro Engineering
Modis Sandtorpark 6
HAMBURG
20457
Germany



evan finke
2780 Salceda Dr
Northbrook
IL 60062-7632
United States of America



Evan Woo
1336 W Nido Ave
Mesa
AZ 85202-7541
United States of America



Fernando Costa
38 ROSSMORE TERRACE
CHRISTCHURCH
CANTERBURY 8022
New Zealand



Franchise Tax Board
PO Box 942867
Sacramento, CA 94267



Francis Dring
Sunnyside
Upper Station Road
Henfield
West Sussex BN5 9PL       United Kingdom




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 57 of
                                        114
FRANK CANDELARIA
2226 N Dayton St
Phoenix
AZ 85006-1637
United States of America



Frank Niemann
Strasse 76No. 21
Berlin
13127
Germany



Frederic Le Gall
KPMG
AVE DU THEATRE 1
LAUSANNE
VD 1005 Switzerland



Fujikawa Hoshiki
Gakuennaka3-1542-278
Narasi
Naraken 631-0035
Japan



Garrick Goldenberg
40 Nouvelle Way Unit N841
Natick
MA 01760-6510
United States of America



Garry Allen
124 south street
#3
annapolis
MD 21401



Gaston Ibanez
4280 Galt Ocean Dr Apt 27A
Fort Lauderdale
FL 33308-6141
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 58 of
                                        114
Genevieve M Allen
4342 Lincoln St NE
Minneapolis
MN 55418-4037
United States of America



Geoffrey Moore
28608 Triple C Ranch Rd
Murrieta
CA 92563-8434
United States of America



Gerald Wong
702-704 CASTLE PEAK ROAD RM E
9/F HOP HING INDUST BLDG
SHAM SHUI PO
HONG KONG 999077



Giacomo Tufano c/o Tecla.it
VIA PAOLO COSTA
11 C/O TECLA.IT
FAENZA
EMILIA-ROMAGNA 48018 Italy



Gilles Taillade
RUE JEAN-BAPTISTE DESMETH 20
EVERE
BRUSSELS 1140
Belgium



Gordon Klein
4601 Eliot Street
Denver
Colorado 80211
United States of America



GPW & Assocaites
3131 Camino Del Rio North, Ste 1200
San Diego, CA 92108




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 59 of
                                        114
Greg McTavish
61085 COOKS CREEK RD
BOX 20 GRP 1 RR 1
Dugald
MB R0E 0K0 Canada



greg pasco
4260 Stuart St
Denver
CO 80212-2334
United States of America



GSP Industry Co/ Shenzhen Shihua Industr
No.201, Building 3, Leitai Industry park
No. 270-1, Jiling New Village, Fucheng
Longhua district, Shenzhen



Guillermo Galindo
3670 Keystone Ave Apt 3
Los Angeles
CA 90034-5688
United States of America



Gunderson Dettmer
660 Venice Boulevard
Venice, CA 90291



Heidi Korinne Brown
2 NORTHFIELDS AVENUE
PARCEL COLLECT 1009994137
KEIRAVILLE
NSW 2500 Australia



Helen Chu
29 NALANDA CRESCENT
BROADMEADOWS
WELLINGTON
WELLINGTON 6035 New Zealand




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 60 of
                                        114
Helen Dring
Sunnyside
Upper Station Road
Henfield
West Sussex BN5 9PL       United Kingdom



Helen Duval
3800 N Tazewell St
Arlington
VA 22207-4556
United States of America



Herve Wiener
31 Glenwood Ave
private house
New Rochelle
NY 10801-3601



Hristo Tenchev
15-17 Tintiava Str
Software University
Sofia
1113 Bulgaria



Hugo Thompson
Evingar Road
Re Thompson & co (Vacuum) Ltd
WHITCHURCH
Hampshire RG28 7EU



Ian Benson
539 ALESTHER STREET
OTTAWA
ON K1K 1J1
Canada



Ian F Kangas
118 W 83rd St Apt 4B
New York
NY 10024-5020
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 61 of
                                        114
Ian Lee
Tampines St 22
Block 287 #04-378
Singapore
Tampines 520287 Singapore



Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101



Isaac Tesfay
48 THURLOW GARDENS
WEMBLEY
ENGLAND HA0 2AQ
United Kingdom



Jack A Luxemburg
14330 Travilah Rd
Rockville
MD 20850-3527
United States of America



Jae Raytchev
7524 202nd St SW
Lynnwood
WA 98036-5822
United States of America



James Aire
49 DESJARDINS CRT
HAMILTON
ON L8S 3R7
Canada



James Green
96 Main St
Apt F6
Foxboro
MA 02035




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 62 of
                                        114
James Smith
3345 Roxana Rd
Montgomery
AL 36109-4333
United States of America



Janne Stone
4314 McDermed DR
Houston
TX 77035
United States of America



Jason Casden
106 Woods Walk Court
Carrboro
NC 27510
United States of America



Jason Denis
3419 NW 67th Ave
Gainesville
FL 32653-8815
United States of America



Jason Edsall
1120 Fox Hill Dr Apt 210
Monroeville
PA 15146-1658
United States of America



Jason Holt
707 Highland Ave Apt 2
San Mateo
CA 94401-2237
United States of America



Jason Kellogg
514 V St NE
Washington
DC 20002-1237
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 63 of
                                        114
Jason Rivers
827 Glendale Ave
San Diego
CA 92102-2721
United States of America



Jeanne-Marie Carson
1208 Falcon Ridge Ln
Morrisville
NC 27560-6529
United States of America



Jeff Doshi
141 El Dorado Rd
Walnut Creek
CA 94595-1502
United States of America



Jeff Turner
504 Canadian
Victoria
TX 77905-3800
United States of America



Jeff Wolfhope
404 17th St NW
Hickory
NC 28601-4726
United States of America



Jeffrey Grethe
14133 Mountain View Ct
Poway
CA 92064-4948
United States of America



Jeffrey P. Kavalin
521 Summit Ave
Westfield
NJ 07090
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 64 of
                                        114
Jennifer E. Y. Chun
1771 Hoowae St
Pearl City
HI 96782-1664
United States of America



Jennifer Nicklyn
15340 Jordans Journey Dr
Centreville
VA 20120-3906
United States of America



Jeongho Choi
120 Digital-ro 31-gil
Hanshin-hu 101-1302
Guro-gu
Seoul 08371 Korea



Jeremy Damron
500 S Main St
West Mansfield
OH 43358-9525
United States of America



Jerome GAUVIN
SOUTHBANK
881 NORTH BRIDGE RD
#29-08
SINGAPORE



jerry adame
1816 Bay Landing Dr
Portland
TX 78374-2632
United States of America



Jessalynn Chia
5006/1 QUEENSBRIDGE SQUARE
SOUTHBANK
VIC 3006
Australia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 65 of
                                        114
JET ERWIN NANES
6904 Roosevelt Ave.
JAC PLUS TRX
Woodside
NY 11377



Jillian Pham
4305 Rosecliff Ave NW
Albuquerque
NM 87114-6219
United States of America



Jim Kasle
3220 Commander Dr Ste 102
Carrollton
TX 75006-2543
United States of America



Jim Zocco
97 Mokema Ave
Waltham
MA 02451
United States of America



Joan McNamara
22040 Gault St Unit 56
Canoga Park
CA 91303-1872
United States of America



Joanne Kamper
10015 Hampshire Ter N
Brooklyn Park
MN 55445-2674
United States of America



Joaqu n Garcia Moreno
AV. ANTONIO GARCIA BARBEITO
28
ESPARTINAS
AN 41807 Spain



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 66 of
                                        114
Jocassee Foster
223 N Clemson Ave
Clemson
SC 29631-1316
United States of America



Joel Segura
9089 Palmas Altas St
Las Vegas
NV 89178-3225
United States of America



Joel St-Amour
373 BOULEVARD ALEXANDRE-TACHE
APARTMENT 1
GATINEAU
QC J9A 1M4 Canada



John Gamble
1412 W Bryn Mawr Ave # 2
Chicago
IL 60660-4225
United States of America



John Hare
12501 Fox Run Dr
Oklahoma City
OK 73142-4534
United States of America



John Khuu
1711 15th St
San Francisco
CA 94103-3325
United States of America



John Lynam
990 Portage Ave
Porter
IN 46304-2746
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 67 of
                                        114
John M Deal
175 SW 142nd Ave
Beaverton
OR 97006-6122
United States of America



John M Ward
4820 Orlando Ave
West Palm Beach
FL 33417-2832
United States of America



John Matta
3517 Vivian Ave
Shoreview
MN 55126-3850
United States of America



John Parel
845 Swaledale Dr
Reno
NV 89511
United States of America



John R Lumpkin
19236 Stone Brook
Chapel Hill
NC 27517
United States of America



John Robert Dalton
809 Tulare Circle
Suisun City
CA 94585
United States of America



John T Slavik
1901 Vestal Rd
Vestal
NY 13850-1929
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 68 of
                                        114
John Vaccaro
1101 Woodcroft Ct
Louisville
KY 40223-3727
United States of America



Jonathan Hesson
1523 Woodcreek Blvd
Ann Arbor
MI 48104-4269
United States of America



Jonathan KIDNEY
2716 N Rosser St
Alexandria
VA 22311-1342
United States of America



Jonathan Nazario
15127 NE 24th St # 8
Redmond
WA 98052-5544
United States of America



Jonathan Thorn
20638 Maria Ct
Castro Valley
CA 94546-4462
United States of America



Jonathan's Veale
1723 Madera Drive
Missoula
MT 59802
United States of America



Jos Luis Parente Lopes
Lugar da Ponte n64
Riba de Ancora
Viana do Castelo 4910-315         Portugal




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 69 of
                                        114
Jos Meireles
RUA ENG. LUIS AFONSO GOMES
17 2 DTO.
PONTA DELGADA
A ORES - S. MIGUEL 9500-193          Portugal



Jose A Lozada
122 Jefferson Ave
Magnolia
NJ 08049-1027
United States of America



Josh Notes
8408 Orndorff Way
Laurel
MD 20723-2060
United States of America



Josiah D Kasperczyk
2 RONALD STREET
MOORABBIN
VIC 3189
Australia



Juan Cruz
21 Algonquin Dr
Cranford
NJ 07016-3301
United States of America



Juan Fernandez Flores
1633 Falling Star Dr
Chula Vista
CA 91915-1811
United States of America



Juanita Reader
475 Jessup Mill Rd
Mantua
NJ 08051-1328
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 70 of
                                        114
Jude Rahim
512 3rd Ln
South San Francisco
CA 94080-3506
United States of America



Julia S Thomas
730 Lochaven Rd
Waxhaw
NC 28173-8340
United States of America



Julian Perez
645 chestnut avenue unit 214
Long Beach
CA 90802
United States of America



Jurian van Helden / Jan van Helden
SCHUTZENGELSTRASSE 34 H4
BAAR
ZG 6340
Switzerland



Justen Teguh
600 Stanyan St #108
San Francisco, CA 94117



Justen Teguh
600 Stanyan St #106
San Francisco, CA 94117



Justin Ng
BLK 506 BEDOK NORTH AVE 3
#17-329
SINGAPORE
SINGAPORE 460506 Singapore




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 71 of
                                        114
Justin Peyerk
53314 Jaclyn Dr
Shelby Township
MI 48315-1823
United States of America



Justin Suriff
900 E. Pecan St.
STE 300-117
Pflugerville
TX 78660



Justin Tan
21 MOUNTAIN ASH AVENUE
ASHWOOD
VIC 3147
Australia



Kabbage
730 Peachtree St. NE#350
Atlanta, GA 30308



Karl Gansler
PO Box 31482
Fort Greely
AK 99731-1482
United States of America



Katherine Tyriver
10535 Larissa St
Orlando
FL 32821-8832
United States of America



Kathleen Collins
4921 S 2825 W
Roy
UT 84067-8917
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 72 of
                                        114
Kathrin Arlitt
Skovvej 15
N rresundby
9400
Denmark



Kathy Barr
3002 S 208th St Apt D4
Seatac
WA 98198-5922
United States of America



Katie Baroway
147 S Eaton Ct
Lakewood
CO 80226-2336
United States of America



Keith Griffin
77 Park Street
Binghamton
NY 13905
United States of America



Kellen see
2031 wolff rd
Gillette
WY 82718
United States of America



Kelvin Saggers
13 Bennett Drive
Regents Park
Queensland 4118
Australia



Kenneth Hadley
330 N Mathilda Ave Apt 911
Sunnyvale
CA 94085-1860
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 73 of
                                        114
Kenneth Jonassen
Literbuen 2-4
Skovlunde
2740
Denmark



Kennosuke Shimizu
Maeharacho 3-40-1-706
Koganei
Tokyo 184-0013
Japan



Kevin Kauffman
708 Rockpile Blvd
Gillette
WY 82716-4752
United States of America



kevin kirk
1637 E Valley Pkwy # 143
Escondido
CA 92027-2408
United States of America



Kevin Liang
136 Del Monte St
San Francisco, CA 94112



Kim Fleischer
354 McKendry Pl
Menlo Park
CA 94025-2960
United States of America



Kim Hayes
PO Box 444
Mc Gregor
IA 52157-0444
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 74 of
                                        114
King Heiple Jr.
8147 Chagrin Mills Rd
Chagrin Falls
OH 44022-3863
United States of America



Kirk Bradley
2574 Broadway St
San Francisco
CA 94115-1114
United States of America



Kirk Lee
6703 NW 7th Street
KIN 6479
Miami
FL 33126-6007



Kortney Kropp
209 Kelso Ln
Dothan
AL 36305-1192
United States of America



Kovacs Andrei Bogdan
Calle Leganes 14
2-7
Getafe
Madrid 28901 Spain



Krista Serianni
1802 23rd Ave
APT B
Seattle
WA 98122



Kristin Seneker
16 Laurelwood Dr
Milford
OH 45150-9696
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 75 of
                                        114
Krisztian Kovacs
D BLINGER HAUPTSTRASSE 34
TOP 15-16
VIENNA
VIENNA 1190 Austria



KS Tan
BLK 301 HOUGANG AVE 5
#09-465
SINGAPORE
530301 Singapore



Kuniaki Tran
11075 Roselle St
San Diego
CA 92121-1204
United States of America



Kyle Oliver
500 Trinity Ln N Apt 3204
St Petersburg
FL 33716-1226
United States of America



Kyrie Easley
140 ERSKINE AVE
APT 909
TORONTO
ON M4P 1Z2 Canada



Lai Ying To (Lynette)
1/F 15 NORTHCOTE CLOSE
POKFULAM
SOUTHERN
HONG KONG 0000



Lakshmi Rajmohan
186 Mud Creek Rd
Fletcher
NC 28732-5519
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 76 of
                                        114
Lars Dietz
HAUPTSTRASSE 30A
BIEDESHEIM
RP 67308
Germany



Lars-Adrian Christiansen
Knausen 25
Knausen 25
Drammen
3026 Norway



Laura Bryce
3105 NW 61st Pl
Oklahoma City
OK 73112-4212
United States of America



Lee Doyle Kwan Fu
5/F 125B
SECOND STREET
CENTRAL & WESTERN
HONG KONG 999077 Hong Kong



lee howard
1504 W Artesia Sq Apt D
Gardena
CA 90248-4763
United States of America



Lee O'Riordan
57A SECOND AVE
CLAREMONT
WA 6010
Australia



LeeHilliam
156
COATES RD
PETERBOROUGH
ENGLAND PE72BE     United Kingdom



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 77 of
                                        114
Leslie Killian c/o ESRI
3060 Little Hills Expy
Saint Charles
MO 63301-3751
United States of America



Lester McGuire
25817 Lake Fenwick Rd
Kent
WA 98032-4276
United States of America



Leticia Lopez
7340 35th Ave SW
Seattle
WA 98126-3226
United States of America



Liam Blaauboer
183 Bloomingrove Dr
Troy
NY 12180-8408
United States of America



Lineker Mai
Parcel Locker 10039 79342
Shop 214a
270 Canterbury Road
Forest Hill VIC 3131 Australia



Linus Chui
60 COVENTRY COURT
RICHMOND HILL
ON L4C 8B7
Canada



Lis Giardino
589 McCombs Rd
Venetia
PA 15367-1386
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 78 of
                                        114
Lisa Davis
5209 Regent St
Madison
WI 53705-4624
United States of America



Lisa M Ceron Pepe
82-39 134th st
Apt 5H
Briarwood
NY 11435



Lisa Quinn
6919 97th Pl
Chicago Ridge
IL 60415-1185
United States of America



Lisa Sierras
2014 N Saginaw Rd # 109
Midland
MI 48640-6614
United States of America



Loc Cao
2972 Emerald Glen Ct
Jonesboro
GA 30236-5366
United States of America



Luan Nguyen
243 FLEMINGTON ROAD
UNIT 7
NORTH MELBOURNE
VIC 3051 Australia



Luca Di Monte
VIA DI STAGNO 17/F
CO INTERTEK
LASTRA A SIGNA
TUSCANY 50055 Italy



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 79 of
                                        114
Luke Graham
5 MOONAH CL
ST IVES
ST IVES CHASE
NSW 2075 Australia



Luke Huerter
1133 N 1700 Rd
Lawrence
KS 66049-9713
United States of America



Luke Korns
3450 Cahuenga Blvd W
Hollywood
CA 90068-1348
United States of America



M Li
1211 Kelley St SW
Vienna
VA 22180
United States of America



Mack fincher
1724 Caddo Hills Rd
Caddo
OK 74729-3619
United States of America



Mackenzie Pasco
2302 Hannah Way N
Dunedin
FL 34698-9459
United States of America



Malay Thacker
12 Burroughs Ave
Dix Hills
NY 11746-6204
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 80 of
                                        114
Manuel Huter
UNTERDORF 45
STANS
TYROL 6135
Austria



Marc-Andre Sauve
2425C AVENUE DES ERABLES
APARTMENT C
MONTREAL
QC H2K 3V4 Canada



Marco Hu
VIA TEATRO FILARMONICO 9
RISTORANTE CAPITOL
VERONA
VENETO 37121 Italy



Maria Holland
13 DIDSBURY ST
FISHING POINT
NSW 2283
Australia



Marie-Therese Pusch
Schuhhagen 1/Wh 2
Greifswald
17489
Germany



Mark Huang
4526 Florida St. Apt 11
San Diego, CA 92116



Mark Meswarb
2315 River Rd
Granbury
TX 76048-2644
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 81 of
                                        114
Mark Robert
PO Box 1195
Kasilof Alaska
Kasilof
AK 99610-1195



Mark W Lind
670 Sycamore Dr
Bishop
CA 93514-2335
United States of America



Mark whelan
1 ADELONG DRIVE
CRANBROOK
QLD 4814
Australia



Markus J bstl
SIEBENDING 43
SANKT ANDR
CARINTHIA 9433
Austria



Marlyn Didericksen
3740 S 3750 W
West Haven
UT 84401-9313
United States of America



Martin Castaldo
Interact Station House
Stamford New Road
Altrincham
Cheshire WA14 1EP United Kingdom



Martin Jorgensen
9 VALLEY ROAD
WATTLE GLEN
VIC 3096
Australia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 82 of
                                        114
Martin molegraaf
Schere 230
Rotterdam
3085DZ
Netherlands



Mary Morris
309 Tupawek Dr
West Monroe
LA 71291-7018
United States of America



Mary Taylor
639 Humboldt Ave
Saint Paul
MN 55107-2920
United States of America



Mat Riley
465 Academy St
Ferndale
MI 48220
United States of America



Matt Ayers
13 HILLCROFT
LOUGHTON
ENGLAND IG10 2PS
United Kingdom



Matthew A Medley
22858 Law St
Dearborn
MI 48124-1009
United States of America



Matthew Baker
470 N 12th St
Noblesville
IN 46060-2015
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 83 of
                                        114
Matthew Bennett
1310 Chesham Cir
Colorado Springs
CO 80907-8662
United States of America



Matthew Esler
407/7 GREEVES STREET
ST KILDA
VIC 3182
Australia



Matthew Fieldman
25716 Hendon Rd
Beachwood
OH 44122-2465
United States of America



Matthew Jackson
19401 Blondo Pkwy Apt 3B
Elkhorn
NE 68022-3087
United States of America



Matthew Leslie
5316 Ayrshire Dr
San Jose
CA 95118-3001
United States of America



Matthew Smith
429 N. Pennsylvania Street
Unit 806
Indianapolis
IN 46204



Matthew Wynn
1045 Westcroft Lane
Roswell
GA 30075
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 84 of
                                        114
Maureen Harkins
1437 Towne Harbor Ln
Woodstock
GA 30189-6265
United States of America



Max Haskvitz
1200 Pacific Coast Hwy Apt 110
Huntington Beach
CA 92648-4850
United States of America



Media Funding, LLC
28990 W. Pacific Coast Hwy #116
Malibu, CA 90265



MEGAN SMITH
326 S Kansas St
Edwardsville
IL 62025-2042
United States of America



Megan Trenholm
17 E Meadow Ln Apt 90
Lowell
MA 01854-1523
United States of America



Michael Burren
TULPENWEG 3A
LENGNAU
BE 2543
Switzerland



Michael Carleton
3548 Orinda Cir
Cameron Park
CA 95682-8213
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 85 of
                                        114
Michael Dodd
26 ELTHAM STREET
FLEMINGTON
VIC 3031
Australia



Michael Dynia
7170 N Rachel Way # B2 or BOX 455
Teton Village
WY 83025
United States of America



michael lau
1740 Elevado Ave
Arcadia
CA 91006-1707
United States of America



Michael Nand
6 Deans Gate
Willenhall
West Midlands
England WV13 3NH      United Kingdom



Michael Orbinpost
205 Snow Valley Cir
Drums
PA 18222-1244
United States of America



Michael P Neal
1012 Highland Ave
Oak Park
IL 60304-2208
United States of America



Michael Pocrnich
1500 Skokie Blvd Ste 101
Northbrook
IL 60062-4112
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 86 of
                                        114
Michael Richez
97 ROUTE DE CORBIER
CHAVANOD
ARA 74650
France



Michaela dan
Halivne 24a
P.O.B. 1899
Givat-Ada
Israel 3780800



Michal Krivanek
Veverkova 33
Praha 7
PRAGUE 17000
Czech Republic



Michele Chalice
25 Beech St
Keene
NH 03431-3203
United States of America



Michele Hagans
1645 Myrtle St NW
Washington
DC 20012-1129
United States of America



Michelle Ossiander
4315 Hopeful Dr
Colorado Springs
CO 80917-1530
United States of America



MonkeyTail LLC
c/o Ryan Yee
1678 42nd Ave
San Francisco, CA 94122




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 87 of
                                        114
Mr. William Antoine
Box 381
43 Bedford Street
London
WC2E 9HA United Kingdom



Mr.Ratch (Nopparat Tongsak)
16 KOON SANG ROAD
-
SINGAPORE 426966
Singapore



Murtaza Mehdi
1530 Beacon St Apt 1008
Brookline
MA 02446-2642
United States of America



Nadine Springinklee
Lukasstr. 16
K ln
50823
Germany



Nancy J Ruppenthal
123 Randolph St
Buckhannon
WV 26201-2549
United States of America



Nancy Perry
1154 West St
Mansfield
MA 02048-1038
United States of America



Nath Lostitmonton
UNIT 403 7 SCOTIA PLACE
AUCKLAND CITY CENTRAL
AUCKLAND
AUCKLAND 1010 New Zealand



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 88 of
                                        114
Nathan Casteel
6825 Circle Dr
Tillamook
OR 97141-3164
United States of America



Neil Pound
629 Virginia Oak Ct
Fort Walton Beach
FL 32548-3506
United States of America



Nick Parkes
140 JULIAN ROAD
WEST BRIDGFORD
NOTTINGHAM
ENGLAND NG2 5AN     United Kingdom



Niels Kuijpers
10
HARTLEY COURT ROAD
READING
ENGLAND RG7 1NS United Kingdom



Niklas Fougner
LINGONSTIGEN 71
R NNINGE
STOCKHOLM COUNTY 144 37
Sweden



Niklas Reinhold
BONHOEFFERSTR. 34
H VELHOF
NW 33161
Germany



Nils Schwappacher
DIESELSTRASSE 11B
M RFELDEN-WALLDORF
HE 64546
Germany



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 89 of
                                        114
Noah Hall
1209 Gilson St
Madison
WI 53715-2119
United States of America



noel baebler
4012 Clinton Ave
Richmond
VA 23227-4034
United States of America



Noel Critchley
Building 3 City West Bus Park
Gelderd Road
Leeds
West Yorkshire LS12 6LX United Kingdom



Noelle Airo
6204 W Morrow Dr
Glendale
AZ 85308-7808
United States of America



Nora Zelov
12641 N 56th Way
Scottsdale
AZ 85254-4249
United States of America



Norah Harvey
25735 Vine St
San Bernardino
CA 92410-4747
United States of America



Norhisham
Toh Tuck Road
Apt Blk 52 #09-03
Singapore
Singapore 596743 Singapore



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 90 of
                                        114
Ofek Lavan
Shmuel Ha Navi 6
Otectek
Donna Center
Modiin 7177626 Israel



Ojala Jari Tapani
K ENKATU 4
K 117
KERAVA
SOUTH FINLAND 04230       Finland



OnDeck
1400 Broadway, 25th Floor
New York, NY 10018



Opus Bank
19900 Macarthur Blvd.
12th Floor
Irvine, CA 92612



Oscar Akira Tange
AVENIDA DEL HOTEL N MERO 13
CASTELLDEFELS
BARCELONA 08860
Spain



Oscar Lim
PO BOX 25
CROYDON
NSW 2132
Australia



Pacific Premier Bank
17901 Von Karman Ave, Ste 1200
Irvine, CA 92614




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 91 of
                                        114
Pamela Wiltse
4517 W Gage St
Boise
ID 83706-2121
United States of America



Papick Garcia Taboada
RUSCHGRABEN 51
KARLSRUHE
BW 76139
Germany



Parvinder Sachdeva
318 LYON ST N
UNIT 2
OTTAWA
ON K1R 5W6 Canada



Patricia Brown
22 THOMASINA ST
BENTLEIGH EAST
VIC 3165
Australia



Patrick Carter
5450 Ruth Ave
Oakland, CA 94601



Patrick Grandsaert
920 147th Lane NE
Bellevue
WA 98007
United States of America



Patrick M Nelson
1270 N. Marine Corps Dr. #771
Tamuning
96913-4321
Guam




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 92 of
                                        114
Patrick Nelson
439 University Avenue
Suite 780
TORONTO
ON M5G 2H6 Canada



Paul Haynie
200 Merrydale Dr
Fayetteville
GA 30215-5485
United States of America



paul himes
1605 bradford view drive
cary
NC 27519
United States of America



Paul Kershaw
24 LONGSTANTON RD
OAKINGTON
CAMBRIDGE
ENGLAND CB24 3BB      United Kingdom



Paul Varty
Flat 21 Vitruvian Court
7 Rolling Mill Mews
London
ENGLAND E147FQ United Kingdom



Paul Wendel
701 Gibson St
Plymouth
IN 46563-1918
United States of America



peggy modjeski
10812 Ward Ave
Louisville
KY 40223-2659
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 93 of
                                        114
Peter Fillery
9 Blake Road
Hermitage
Thatcham
RG18 9WN United Kingdom



Peter Glynn
39-100 MEDLEY COURT
KINGSTON
ON K7K 6X2
Canada



Peter Mason
30 FOXGLOVE RISE
MAIDSTONE
ENGLAND ME14 2AF
United Kingdom



Peter Moran
423 Geyser Rd
Ballston Spa
NY 12020-3022
United States of America



Peter Mowchanuk
10511 Lake Of The Woods Rd
Mancelona
MI 49659
United States of America



Philip Driver
53 LACHLAN PARADE
TREVALLYN
TAS 7250
Australia



Philip James Macoun
1E-23-3 Quayside Condominium
Tanjung Tokong
10470
Malaysia



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 94 of
                                        114
Philippe Laberge
395 RUE DES GRANDS-VERTS
TROIS-RIVIERES
QC G8V 2S8
Canada



Prashant kothari
235 ARCADIA ROAD
09-07 THE ARCADIA
SINGAPORE
SINGAPORE 289843 Singapore



Rachael Chapman
7 PENRHYN ST
PACIFIC PINES
QLD 4211
Australia



Rachel Gumpper
15592 Sussex St
Livonia
MI 48154-1832
United States of America



Rachel Kouwe
8711 Bowens Crossing St Apt 4205
San Antonio
TX 78250-2765
United States of America



Rafael Llamas Roldan
C/ MEJICO
2
TOLEDO
CM 45004 Spain



Rafeea Al Qemzi
4283 Express Lane
Suite 2356-902
Sarasota
FL 34249



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 95 of
                                        114
Rameez Athaulla
HABERLANDSTR. 47
C/O SEDLMAIR
MUNICH
BY 81241 Germany



Randolph Scott
42 Austin Ln
West Springfield
MA 01089-2398
United States of America



Randy Powell
1268 BARKWAY ROAD
GRAVENHURST
ON P1P 1R3
Canada



Raoul Fang Fonefix
UNIT 5 501 MT WELLINGTON HWY
MT WELLINGTON
AUCKLAND
AUCKLAND 1060 New Zealand



Rebecca Hawthorne
60 Fox Garrison Rd
Lee
NH 03861-6338
United States of America



Renders Yves
rue de la brasserie 154
Linkebeek
1630
Belgium



Ricardo Barrios
12372 Tattersall Park Lane
Tampa
FL 33625
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 96 of
                                        114
Ricardo Pereira
Rua M rio ferreira valente 23
Santo Tirso
Santo Tirso 4825-234
Portugal



Richard Daniel Axline
1301297th Ave. E
Puyallup
WA 98373
United States of America



Richard Lynn
129 STOCK ROAD
BILLERICAY
ENGLAND CM12 0RP
United Kingdom



Richard Poat
6 BANTRY DRIVE
MADDINGTON
WA 6109
Australia



Richard Rand Kim
117 Carmine
Irvine
CA 92618
United States of America



Richard Young Choi
452-2 ITAEWON POONGNIM VILLA
B-DONG 302 HO
ITAEWON-DONG
YONGSAN-GU SEOUL 04351



Robert D Rowe
PO Box 506
Pioche
NV 89043-0506
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 97 of
                                        114
Robert Duyckinck
74 Knollwood Dr
Tinton Falls
NJ 07724-2709
United States of America



Robert Gemmiti
84 MARIETA ST
VAUGHAN
ON L4L 7T1
Canada



Robin Kubota
631 Folsom St Apt 15E
San Francisco
CA 94107-3608
United States of America



Rod Shelton
6400 Oakbrook Dr
Ypsilanti
MI 48197-9492
United States of America



Roger Aronson
1806 Conrad St
Kewaskum
WI 53040-9333
United States of America



Roger Machlin
4204 W Platt St
Tampa
FL 33609-3837
United States of America



Rogers Pessin
2509 CAPSTONE DR
Tallahassee
Florida 32312
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 98 of
                                        114
Rohit Satyanarayana
7 SIGLAP ROAD
12-65 MANDARIN GARDENS
SINGAPORE
448909 Singapore



Rolf Egstad
4839 Vir Mar St Apt 36
Fair Oaks
CA 95628-4663
United States of America



Ronnie Green
20 DICKBURN CRESCENT
BONNYBRIDGE
SCOTLAND FK4 1DJ
United Kingdom



Russell Clare
71 CASTLE STREET
SAFFRON WALDEN
ENGLAND CB10 1BQ
United Kingdom



Ruth Grace Wong
1600 15th St. Apt 442
San Francisco, CA 94103



Ryan Clemens
19 ELM STREET
EBDENTOWN
WELLINGTON
WELLINGTON 5018     New Zealand



Ryan Evan McCarty
606 S 900 E
Salt Lake City
UT 84102
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 99 of
                                        114
Ryan Johnson
22629 Granite Dr
Frankfort
IL 60423
United States of America



Ryan O'Neill
215 SOUTHEND ROAD
STANFORD LE HOPE
ENGLAND SS17 7AB
United Kingdom



Ryan Smith
12 - 2931 Craigowan Road
Victoria
BC V9B 1N1
Canada



Sadi T rk n
OSB GRI CAD NO:2
BURSA
BURSA 16140
Turkey



Sadiek Sonneveld
1327 KING STREET EAST
UNIT 1
KITCHENER
ON N2G 2N8 Canada



salem a alzoqari
8902 Jamaica Ave woodhaven
8708 Jamaica ave woodhaven
Woodhaven
NY 11421



Samantha Rubendall
807 Evergreen Cir
Telford
PA 18969-2617
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 100 of
                                        114
Samuel Castelli
2695 RUE PAULUS
MONTREAL
QC H4S 1E9
Canada



Samuel Jacob Pauk
620 W Porter St
Crown Point
IN 46307-3017
United States of America



Samuel Lau
701/42 SHORELINE DRIVE
RHODES
NSW 2138
Australia



Sargon Smith
MMA
1 Pleasant Street #247
Castine
ME 04420



Scott Anderson
3 Stuyvesant Oval Apt 11E
New York
NY 10009-2130
United States of America



Sean Hallam
181 Quackenbush Rd
Schenectady
NY 12306-5434
United States of America



Sean Henderson
12707 Rose Ave
Los Angeles
CA 90066-1730
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 101 of
                                        114
Sean Regan
148 Seren Park Gardens
London SE37RR
United Kingdom



Sebastian Soanca
INTRE-LACURI 55
CLUJ-NAPOCA
CLUJ 400591
Romania



Sehoy Thrower
222 McRae St
Atmore
AL 36502
United States of America



Sergiy Panchenko
11010 College Ln
Kansas City
MO 64137-2148
United States of America



Shane Cashin
8 / 6 Darcy Lane
Kensington
Melbourne
Victoria 3031 Australia



SHANE D BOYD
340 Auburn Way Apt 17
San Jose
CA 95129-1645
United States of America



Shannon Johnson
19A Fairmont Street
Cambridge
MA 02139
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 102 of
                                        114
Sheila S Sicilia
114 Terrace Cir
Syracuse
NY 13214-1232
United States of America



Sheldon Levine
36 LISGAR ST
1208E
TORONTO
ON M6J 0C7 Canada



Shopify Capital
150 Elgin Street, 8th Floor
Ottawa, ON K2P 1L4
Canada



Shopify Software Invoice
150 Elgin St. 8th Floor
Ottawa, ON K2P 1L4
Canada



SHOUQIAN ZHENG
APAMARES N 21
M LAGA
AN 29016
Spain



Shusaku SAKAMOTO
KIYOMIDAI-HIGASHI 2-19-8-304
KISARAZU-SHI
CHIBA 292-0041
Japan



Shyam Rangaratnam
109 GIBSON STREET
GRIMSBY
ON L3M 1G8
Canada




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 103 of
                                        114
Solidworks
c/o Marlin Capital Solutions
300 Fellowship Road
Mount Laurel, NJ 08054



Stan miszuk
16 Newcombe toad
Hamilton
ON L9H7B4
Canada



Stefan Buynov
33A Edison str.
fl. 2 apt. 8
Sofia
1111 Bulgaria



Stefan Claessens
KASTANJELAAN 48 2R
APARTMENT
STABROEK
FLANDERS 2940 Belgium



Stefan S Mann
4122 NW 128th Terrace
Gainesville
FL 32606
United States of America



Stephan Seiler
EMPANGENI 29
AMSTERDAM
NORTH HOLLAND 1103 AS
Netherlands



Stephen Seow
BLOCK 633 #07-309 CHOA CHU KANG NORTH 6
SINGAPORE
680633
Singapore




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 104 of
                                        114
Steve Bluto
212 Burns St
Forest Hills
NY 11375-6130
United States of America



Steve Hoffmann
2307 NW 10th Way
Battle Ground
WA 98604
United States of America



steven chin
262 Rosewood Ln
Port Reading
NJ 07064-1243
United States of America



Steven Krambeck
6214 N 154th St
Omaha
NE 68116-4445
United States of America



Steven Millman
2930 Fox Mill Rd
Herndon
VA 20171-1528
United States of America



Steven Wilkens
5948 Hickory Ct
Johnston
IA 50131-1620
United States of America



Sunil Mishra
Kaveri C - 403
Vasant Sagar Thakur Village
Kandivali East MUMBAI
Maharastra400101 India



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 105 of
                                        114
Susan Dobrowney
3854 Diefenbaker Dr
Saskatoon
SK S7L 5C7
Canada



Susan Donnelly
449 Gardner St
Manchester
CT 06040-6604
United States of America



Susie Briscoe
Selkirk 1 Moor Close
Whitehill
Bordon
Hampshire GU35 9HX United Kingdom



Tai Hsueh
651 PITTWATER ROAD
(AUSTRALIAN UNITY)
DEE WHY
NSW 2099 Australia



Tasha Tang
5A york road
Kowloon Tong
Kowloon 00000
Hong Kong



Tatinclaux Bruno
817 RUE DU BOULENRIEZ
BERS E
HDF 59235
France



TAYLOR DAVIES
1339 227 STREET
LANGLEY
BC V2Z 2W8
Canada



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 106 of
                                        114
Taylor Swanberg
2224 E Pecan Rd
Phoenix
AZ 85040
United States of America



Team3b
2127 Adams Ave. Ste. C
San Diego, CA 92116



Tengku Mohaizad
Yishun Ring Road Blk 677C
#04-1954
Singapore
Singapore 763677 Singapore



Terry Harris
209 Pine Ave
Salem
NJ 08079-1622
United States of America



Theo Ellis
767 Robinhood Cir
Bloomfield Hills
MI 48304-3757
United States of America



Theodore M Gores
39 Shady Ln
Waterford
MI 48328-3086
United States of America



Thomas Dauss
2130 Hollywood Dr
Monroe
MI 48162-4118
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 107 of
                                        114
Thomas Molesky
2101 Orchard Lakes Ct Apt 21
Toledo
OH 43615-9158
United States of America



Tien Phan
1103 Pitcairn Dr
Pflugerville
TX 78660-2137
United States of America



Tim Beernink
ALBERT HAHNWEG 168
LOCHEM
GELDERLAND 7242 EM
Netherlands



Timothy Hays
8607-C Via Mallorca
Unit C
La Jolla
CA 92037



TJ MacDonald
262 MOUNTAINVIEW DRIVE
OKOTOKS
AB T1S 0N1
Canada



Tobias Gantner
HealthCare Futurists GmbH
Stadtwaldg rtel 13
Cologne
Nrw 50935 Germany



todd whitmer
4901 Country Ln
San Jose
CA 95129
United States of America



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 108 of
                                        114
tom schilling
LIMESSTR. 6
ALTMANNSTEIN
BY 93336
Germany



Tony Flores
3407 E Frost St
Laredo
TX 78043-1542
United States of America



Tristan Irvine
48/9-41 RAINFORD STREET
SURRY HILLS
NSW 2010
Australia



Troy K Ryckeley
5006 Sunderlund Ct
Grovetown
GA 30813-2749
United States of America



TrueLeaf
175 West 2700 South
San Francisco, CA 94115



Tsveta Koleva
Christopher Columbus 64
SAC building A2 office 12
Sofia
1592 Bulgaria



Uhart YANN
32 BIS RUE MARCEAU
LE BOUSCAT
NAQ 33110
France




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 109 of
                                        114
Ursula Simmons
3W Farms Square Plaza #7E
Bronx
NY 10460
United States of America



Vanessa A Glenn
685 Short Hills Ln Unit 104
Melbourne
FL 32905-2287
United States of America



Veleath Yea
1083 Rosewood Ave
Columbus
OH 43219-2112
United States of America



Victor Wei
18 HOLLYWOOD AVE
UNIT 405
TORONTO
ON M2N 6P5 Canada



Viv Roberts
8 GRATON LOOP
ILUKA
WA 6028
Australia



Wade Johnson
6350 Nautilus Dr
Boulder
CO 80301-5394
United States of America



Wai San WilsonChan
NO.863 LAI CHI KOK RD
FLAT B
41/F BLOCK 6 BANYAN GARDEN
Kowloon Hong Kong



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 110 of
                                        114
Wallace Mallory
6205 Glenshire Row
Alexandria
VA 22315-5293
United States of America



Watson JA
Banco Chambers
Lvl 5 / 65 Martin Place
SYDNEY
NSW 2000 Australia



Wayne Denny
203 Carl St
Deep River
IA 52222-2004
United States of America



Webbank/ Paypal Loans
215 South State Street, Ste 1000
Salt Lake City, UT 84111



Wells Fargo Bank NA
101 N Phillips Ave
Sioux Falls, SD 57104



Werner W ss
UNIONSTRASSE 96/1
LINZ
UPPER AUSTRIA 4020
Austria



Weston Hages
2203 Borton Ave
Essexville
MI 48732
United States of America




Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 111 of
                                        114
William Collyer
248 Bulwara Road
Ultimo
New South Wales 2007
Australia



William Hughes
945 Neon Forest Cir
Longmont
CO 80504-7598
United States of America



William Lawrence Huff
137 Bagley Rd
Eatonton
GA 31024-7111
United States of America



William Powell
6366 Commerce Blvd Ste 110
Rohnert Park
CA 94928-2404
United States of America



William Schenk
21 Luquer St
Brooklyn
NY 11231-1816
United States of America



Winfred Tam
439 Peace Portal Dr Ste 28355
Blaine
WA 98230-4014
United States of America



Wladislaus Nefedow
65-202 Laval St.
Coquitlam
BC V3K 6X6
Canada



Case: 20-30062   Doc# 1   Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 112 of
                                        114
Xavier MULLER
20 RUE HENRI GHESQUIERE
LYS-LEZ-LANNOY
HDF 59390
France



Xenia Kre ner
HAUPTSTRASSE 10
STEINHEIM AN DER MURR
BW 71711
Germany



Yeudha klapholtz
Derech hchores St 26
Jerusalem
Il 9727817
Israel



Yum Fulfillment
Donghaiwang building, No. 369 Bulong Roa
Bantian, Longgang District, Shenzhen
China



Yuta Ishikawa
MINAMIYOSHIDACHO
MINAMI-KU 3-30-2
YOKOHAMA
KANAGAWA 232-0012         Japan



Yvette Marie
2565 3rd St
Suite 316
San Francisco
CA 94107



Zoa Smalley
1633 S 16th St
Kansas City
KS 66103-1023
United States of America




Case: 20-30062   Doc# 1    Filed: 01/22/20 Entered: 01/22/20 14:24:36   Page 113 of
                                         114
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      ADI Ventures, Inc.                                                                             Case No.
                                                                                      Debtor(s)            Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for ADI Ventures, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 22, 2020                                                      /s/ Eddy Hsu
 Date                                                                  Eddy Hsu
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for ADI Ventures, Inc.
                                                                       Law Office of Eddy Hsu
                                                                       1900 S. Norfolk Street, Suite 350
                                                                       San Mateo, CA 94403
                                                                       650-577-5950 Fax:650-240-0123
                                                                       eddyhsu@ehlawgroup.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

            Case: 20-30062                     Doc# 1           Filed: 01/22/20 Entered: 01/22/20 14:24:36                Page 114 of
                                                                              114
